DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The amendments filed 09/28/2022 have been entered.
Per the 09/28/2022 amendment:
Claims 1, 3 and 7 are currently amended.
Claims 13-20 are cancelled.
Claims 21-28 are newly presented.
Claims 1-12 and 21-28 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai (US 20210105624 A1), hereafter S1, in view of Yoon (US 20210243264 A1), hereafter Y1.
Regarding Claim 1, S1 discloses the below limitation:	a processor (S1 Fig 3 processor 320) configured to cause the UE to:	generate a request for authorization to use edge compute resources (Par 24 allocation platform 110 may be permitted to make authorization determinations regarding a request for resources or authentication facilities 122 may be queried for authentication verification);	receive a response indicating that the UE is authorized to use edge compute resources (Par 25 request for resources may be authenticated based on information received from authentication facilities 122);	subsequently, generate an edge compute request (Fig 4 block 410 receive a request to allocate one or more computing resources for an application executing on a UE; Fig 24 UE 105 may already be authenticated in order to communicate over network 107 prior to allocation request),	receive a response to the edge compute request, wherein the response to the edge compute request includes an indication of one or more suggested edge application servers and network slice information for the edge compute request (Fig 4 block 430 assign, based on the request, the one or more computing resources for the application); and	determine one or more edge application servers to which to connect, based at least in part on the one or more suggested edge application servers that are indicated in the response to the edge compute request (Fig 4 block 450 transmit response that provides an indication the resources that have been allocated and enable the UE to use the resources).
S1 does not disclose the below limitation:	wherein the edge compute request indicates one or more criteria for the edge compute request;
In the same field of endeavor of managing edge resources, Y1 does disclose the below limitation:	wherein the edge compute request indicates one or more criteria for the edge compute request (Y1 Fig 5 block 560 edge request is determined based on priorities or location information (i.e. criteria));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the authentication and edge resource management taught by S1 to include including particular criteria as part of an edge request as taught by Y1.  The suggestion/motivation to do so would have been to give specific criteria for requested resources so that the assigned resources are best suited for the intended use. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and Y1 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	provide the edge compute request to an edge discovery service, wherein the response to the edge compute request is received from the edge discovery service; and	connect to the determined one or more edge application servers.
In the same field of endeavor of managing edge resources, Y1 does disclose the below limitation:	provide the edge compute request to an edge discovery service, wherein the response to the edge compute request is received from the edge discovery service (Y1 Fig 5 block 510 provide at least one service (e.g. discovery service) from source edge to terminal prior to relocation; Par 96 discovery procedures may be performed between device app 120 (i.e. at the UE) and MMP 600 (i.e. at the edge host)); and	connect to the determined one or more edge application servers (Fig 5 block 580 provide relocation service from target edge network to terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include performing edge resource allocation as part of a discovery procedure as taught by Y1.  The suggestion/motivation to do so would have been to combine discovery and allocation requests to reduce congestion in the network. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and Y1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	register with a cellular network (S1 Par 67 network 230 may include a cellular network; Par 25 allocation platform 110 may authenticate the request based on a determination that the UE 105 has been registered on the mobile network); and	wherein the authorization is based on one or more of: a device identifier of the UE; a subscriber identifier of the UE; an application associated with the request for authorization to use edge compute resources; or a location of the UE (Par 24 authentication data may include an identifier of the application associated with the UE 105).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include implementing the edge resource allocation on a cellular network and including at least an identifier of the associated application as taught by S1.  The suggestion/motivation to do so would have been to use a cellular network for edge provisioning as that is a type of network that already implements edge resource allocation. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 and Y1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the one or more criteria for the edge compute request comprise one or more of:	an application associated with the edge compute request (S1 Par 24 authentication data may include an identifier of the application associated with the UE 105);	an authentication mechanism associated with the edge compute request (Par 24 request may include authentication data (e.g., credentials));	a graphics processing unit (GPU) capability associated with the edge compute request (Par 21 request may indicate resources associated with one or more CPUs, one or more GPUs, etc.);	a central processing unit (CPU) capability associated with the edge compute request (Par 21 request may indicate resources associated with one or more CPUs, one or more GPUs, etc.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include criteria such as an associated application or credentials for authorization as taught by S1.  The suggestion/motivation to do so would have been to provide criteria to better select appropriate resources for the request. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, S1 discloses the below limitation:	receiving, from a user equipment (UE), a request for authorization to use edge compute resources (S1 Par 24 allocation platform 110 may be permitted to make authorization determinations regarding a request for resources or authentication facilities 122 may be queried for authentication verification);	transmitting, to the UE, a response indicating that the UE is authorized to use edge compute resources (Par 25 request for resources may be authenticated based on information received from authentication facilities 122);	subsequently, receiving, from the UE, an edge compute request (Fig 4 block 410 receive a request to allocate one or more computing resources for an application executing on a UE),	transmitting, to the UE, a response to the edge compute request, wherein the response to the edge compute request includes an indication of one or more suggested edge application servers and network slice information for the edge compute request (Fig 4 block 450 transmit response that provides an indication the resources that have been allocated and enable the UE to use the resources).
S1 does not disclose the below limitation:	wherein the edge compute request indicates one or more criteria for the edge compute request; 
In the same field of endeavor of managing edge resources, Y1 does disclose the below limitation:	wherein the edge compute request indicates one or more criteria for the edge compute request (Y1 Fig 5 block 560 edge request is determined based on priorities or location information (i.e. criteria)); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the authentication and edge resource management taught by S1 to include including particular criteria as part of an edge request as taught by Y1.  The suggestion/motivation to do so would have been to give specific criteria for requested resources so that the assigned resources are best suited for the intended use. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, S1 and Y1 disclose the limitations of Claim 21.
S1 further discloses the below limitation:	wherein the one or more criteria for the edge compute request include one or more of:	an application associated with the edge compute request; an authentication mechanism associated with the edge compute request; a graphics processing unit (GPU) capability associated with the edge compute request; a central processing unit (CPU) capability associated with the edge compute request; an amount of memory associated with the edge compute request; a latency associated with the edge compute request; a bandwidth associated with the edge compute request; or a geographical area associated with the edge compute request (S1 Par 21 request may indicate resources associated with one or more CPUs, one or more GPUs, etc.; Par 24 authentication data may include an identifier of the application associated with the UE 105 or request may include authorization information (e.g. credentials)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include criteria such as an associated application or credentials for authorization as taught by S1.  The suggestion/motivation to do so would have been to provide criteria to better select appropriate resources for the request. Therefore, it would have been obvious to combine S1 and Y1 to obtain the invention, as specified in the instant claim.


Claim(s) 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of Thorat (US 20210120484 A1), hereafter T1.
Regarding Claim 7, S1 discloses the below limitation:	generate a request for authorization to use edge compute resources (S1 Par 24 allocation platform 110 may be permitted to make authorization determinations regarding a request for resources or authentication facilities 122 may be queried for authentication verification);	receive a response indicating that the UE is authorized to use edge compute resources (Par 25 request for resources may be authenticated based on information received from authentication facilities 122);	subsequently, receiving an edge compute service indication (Fig 4 block 410 receive a request to allocate one or more computing resources for an application executing on a UE; Fig 24 UE 105 may already be authenticated in order to communicate over network 107 prior to allocation request), wherein the edge compute service indication includes information indicating	one or more edge application servers for the edge compute service (Par 87 response provides an indication that one or more computing resources have been allocated),	network name information for the edge compute service (Par 88 request may identify an address at which the application-related instance is to be accessed), and	determining one or more edge application servers from which to obtain edge compute service based at least in part on the one or more edge application servers that are indicated in the edge compute service indication (Fig 4 block 450 transmit response that provides an indication the resources that have been allocated and enable the UE to use the resources).
S1 does not disclose the below limitation:	network slice information for the edge compute service;
In the same field of endeavor of managing edge resources, T1 does disclose the below limitation:	network slice information for the edge compute service (T1 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include slice selection information as part of a request for edge resources as taught by T1.  The suggestion/motivation to do so would have been to provide NSSAI to aid the network in selecting an appropriate slice for the request. Therefore, it would have been obvious to combine S1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and T1 disclose the limitations of Claim 7.
S1 does not disclose the below limitation:	wherein the network slice information for the edge compute service includes network slice selection assistance information (NSSAI) for the edge compute service.
In the same field of endeavor of managing edge resources, T1 does disclose the below limitation:	wherein the network slice information for the edge compute service includes network slice selection assistance information (NSSAI) for the edge compute service (T1 Fig 5 block 507 transmit registration accept to the UE comprising NSSAI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include transmitting NSSAI with an edge resource request as taught by T1.  The suggestion/motivation to do so would have been to assist the network in selecting a slice appropriate to the request. Therefore, it would have been obvious to combine S1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 and T1 disclose the limitations of Claim 7.
S1 further discloses the below limitation:	wherein the edge compute service indication includes updated edge compute service information for a previously provisioned edge compute service (S1 Par 50 UE 105 may already have access to an application-related instance (i.e. edge compute service) and may updated addressing information to access the instance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include updating information from a previous request as taught by S1.  The suggestion/motivation to do so would have been to reuse information from a previous request in order to lower usage of resources necessary for complying with the request. Therefore, it would have been obvious to combine S1 and T1 to obtain the invention, as specified in the instant claim.

Claim(s) 10, 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of Y1 and further in view of T1.
Regarding Claim 10, S1 and T1 disclose the limitations of Claim 7.
S1 further discloses the below limitation:	wherein the edge compute service indication is received in response to the edge compute request (S1 Fig 4 block 450 transmit response that provides an indication the resources that have been allocated and enable the UE to use the resources).
S1 and T1 do not disclose the below limitation:	providing an edge compute request to a cellular network element, wherein the edge compute request indicates one or more criteria for the edge compute request,
In the same field of endeavor of managing edge resources, Y1 does disclose the below limitation:	providing an edge compute request to a cellular network element, wherein the edge compute request indicates one or more criteria for the edge compute request (Y1 Fig 5 block 560 edge request is determined based on priorities or location information (i.e. criteria)),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a criteria with the request as taught by Y1. The suggestion/motivation to do so would have been to provide a criteria with the request so that the network can select edge resources that best comply with that criteria. Therefore, it would have been obvious to combine S1, T1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, S1 and T1 disclose the limitations of Claim 7.
S1 and T1 do not disclose the below limitation:	wherein the edge compute service indication includes a prioritized list of one or more edge application servers.
In the same field of endeavor of managing edge resources, Y1 does disclose the below limitation:	wherein the edge compute service indication includes a prioritized list of one or more edge application servers (Y1 Fig 5 block 560 edge request is determined based on priorities or location information (i.e. criteria); see also Fig 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a prioritized list of edge servers as taught by Y1. The suggestion/motivation to do so would have been to prioritize servers so that, in the case of multiple edge servers being available, the best can be selected for a particular request based on priority. Therefore, it would have been obvious to combine S1, T1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, S1 and Y1 disclose the limitations of Claim 21.
S1 and Y1 do not disclose the below limitation:	wherein the one or more criteria for the edge compute request include one or more network slices associated with the edge compute request.
In the same field of endeavor of managing edge resources, T1 does disclose the below limitation:	wherein the one or more criteria for the edge compute request include one or more network slices associated with the edge compute request (T1 Fig 6 UE transmits NSSAI with the session establishment request to the network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include NSSAI with a request as taught by T1. The suggestion/motivation to do so would have been to assist the network in selecting an appropriate slice to allocate for the request. Therefore, it would have been obvious to combine S1, Y1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, S1 and Y1 disclose the limitations of Claim 23.
S1 and Y1 do not disclose the below limitation:	determining, based at least in part on capability and performance information for at least one edge application server, whether the at least one edge application server supports the one or more network slices associated with the edge compute request,	wherein the one or more suggested edge application servers are selected based at least in part on whether the at least one edge application server supports the one or more network slices associated with the edge compute request.
In the same field of endeavor of managing edge resources, T1 does disclose the below limitation:	determining, based at least in part on capability and performance information for at least one edge application server, whether the at least one edge application server supports the one or more network slices associated with the edge compute request (T1 Fig 2 slice discovery request 227 in response to a registration request),	wherein the one or more suggested edge application servers are selected based at least in part on whether the at least one edge application server supports the one or more network slices associated with the edge compute request (Fig 2 slice discovery response 235 indicating NSSAIs associated with the registration request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include providing NSSAI to aid in slice selection as taught by T1. The suggestion/motivation to do so would have been to assist the network in slice selection by providing NSSAI so that the slice assigned based on the request is best suited to execute the application or function requested. Therefore, it would have been obvious to combine S1, Y1 and T1 to obtain the invention, as specified in the instant claim.

Claim(s) 4-5 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of Y1 and further in view of Trang (US 20200366732 A1), hereafter T2.
Regarding Claim 4, S1 and Y1 disclose the limitations of Claim 1.
S1 and Y1 do not disclose the below limitation:	receive an indication of a modification to the one or more suggested edge application servers for the edge compute request; and	determine to connect to a different edge application server, based at least in part on the indication of the modification to the one or more suggested edge application servers for the edge compute request.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	receive an indication of a modification to the one or more suggested edge application servers for the edge compute request (T2 Par 112 due to UE mobility such as change of IP address or inter-EC system mobility …); and	determine to connect to a different edge application server, based at least in part on the indication of the modification to the one or more suggested edge application servers for the edge compute request (Par 112 … UE may send a new configuration request, facilitating re-selection of the EC system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include connecting to another edge server based on a change in the network as taught by T2. The suggestion/motivation to do so would have been to dynamically respond to network changes by automatically reassigning edge resources. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, S1 and Y1 disclose the limitations of Claim 1.
S1 and Y1 do not disclose the below limitation:	receive an indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request; and	determine to connect to a different edge application server, based at least in part on the indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	receive an indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request (T2 Par 108-109 master control node maintains an up-to-date registry of connectivity states of candidate EC systems, including network conditions/connectivity statuses); and	determine to connect to a different edge application server, based at least in part on the indication of updated capability and performance information for at least one edge application server of the one or more suggested edge application servers for the edge compute request (Par 112-113 UE may send a new configuration request in response to UE mobility and/or inter-EC system mobility).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include maintaining a registry of edge devices and changing resource allocation based on updates to the registry as taught by T2. The suggestion/motivation to do so would have been to dynamically track network resource usage and re-allocate as necessary to ensure best performance. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, S1 and Y1 disclose the limitations of Claim 21.
S1 and Y1 do not disclose the below limitation:	receiving capability and performance information for each of a plurality of edge application servers; and	storing the capability and performance information for each of the plurality of edge application servers.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	receiving capability and performance information for each of a plurality of edge application servers (T2 Par 108 master control node receives an update each time an EC application is installed/removed); and	storing the capability and performance information for each of the plurality of edge application servers (Par 108-109 master control node maintains an up-to-date registry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include maintaining a registry of edge resource capability as taught by T2. The suggestion/motivation to do so would have been to track resource usage so that resources can be assigned in the most efficient manner. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, S1, Y1 and T2 disclose the limitations of Claim 25.
S1 and Y1 do not disclose the below limitation:	wherein the capability and performance information relates to at least one edge application server indicated to the UE, the method further comprising:	providing an indication to the UE of the capability and performance information for at least one of the one or more suggested edge application servers.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	wherein the capability and performance information relates to at least one edge application server indicated to the UE (T2 Par 108 master control node receives an update each time an EC application is installed/removed), the method further comprising:	providing an indication to the UE of the capability and performance information for at least one of the one or more suggested edge application servers (Par 143 registry may be indicative of the capability of each EC system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include maintaining a registry of edge device capability that can be communicate to the UE as taught by T2. The suggestion/motivation to do so would have been to maintain a database of edge resource capability to assist in allocating resources in the most efficient manner. Providing the information to the UE allows the UE to include NSSAI based on the registry to further aid in efficient allocation of resources. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, S1, Y1 and T2 disclose the limitations of Claim 25.
S1 and Y1 do not disclose the below limitation:	further comprising receiving updated capability and performance information.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	further comprising receiving updated capability and performance information (T2 Par 108-109 master control node maintains an up-to-date registry).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include updating the registry of edge device capability as taught by T2. The suggestion/motivation to do so would have been to respond to changes in the network to ensure that resources are being allocated based on their current capability, rather than an out-of-date capability. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.
Regarding Claim 28, S1, Y1 and T2 disclose the limitations of Claim 27.
S1 and Y1 do not disclose the below limitation:	wherein the updated capability and performance information is received based on one or more of:	a scheduled periodic update; or an aperiodic event trigger.
In the same field of endeavor of managing edge resources, T2 does disclose the below limitation:	wherein the updated capability and performance information is received based on one or more of:	a scheduled periodic update; or an aperiodic event trigger (T2 Par 108 master control node receives an update each time an EC application is installed/removed or an EC system is registered/deregistered, which are all aperiodic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include updating the registry of edge device capability based on an aperiodic event trigger, such as a change in connected devices, as taught by T2. The suggestion/motivation to do so would have been to update the device registry each time a connection status of a device in the registry changes in order to prevent allocating resources that are no longer available. Therefore, it would have been obvious to combine S1, Y1 and T2 to obtain the invention, as specified in the instant claim.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of T1 and further in view of Huang (US 20200296653 A1), hereafter H1.
Regarding Claim 8, S1 and T1 disclose the limitations of Claim 7.
S1 and T1 do not disclose the below limitation:	wherein the network name information for the edge compute service includes data network name (DNN) information for the edge compute service.
In the same field of endeavor of managing edge resources, H1 does disclose the below limitation:	wherein the network name information for the edge compute service includes data network name (DNN) information for the edge compute service (H1 Par 71 edge computing request may include a data network name that identifies the data network domain to which the edge computing system belongs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include transmitting a DNN as part of the request as taught by H1. The suggestion/motivation to do so would have been to use a standard addressing protocol known in the art so that the method can be implemented in legacy systems. Therefore, it would have been obvious to combine S1, T1 and H1 to obtain the invention, as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412